Citation Nr: 1210311	
Decision Date: 03/20/12    Archive Date: 03/30/12

DOCKET NO.  09-01 569	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUES

1.  Entitlement to service connection for osteoporosis, to include as due to herbicide exposure. 

2.  Entitlement to service connection for detached retina of the right eye, to include as due to herbicide exposure.

3.  Entitlement to service connection for bilateral hearing loss.

4.  Entitlement to service connection for tinnitus.

5.  Entitlement to service connection for bladder cancer, to include as due to herbicide exposure.

6.  Entitlement to service connection for a thyroid disorder, to include multinodular goiter, to include as due to herbicide exposure.

7.  Entitlement to service connection for hyperglycemia (pre-diabetes), to include as due to herbicide exposure.

8.  Entitlement to service connection for an acquired psychiatric disability, to include posttraumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. C. Dale, Associate Counsel


INTRODUCTION

The Veteran had active duty service from April 1968 to April 1972.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2008 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA) located in Hartford, Connecticut that denied service connection for the issues on appeal.  

The Veteran was afforded a May 2009 hearing before a decision review officer at the RO.  The hearing transcript is associated with the record.

In January 2010, the Veteran submitted additional evidence after the last review by the agency of original jurisdiction (AOJ).  The evidence is accompanied by a waiver of review by the AOJ.  38 C.F.R. § 20.1304.

The issues of service connection for osteoporosis, detached retina of the right eye, bladder cancer, and a thyroid disorder, all to include as due to herbicide exposure, and an acquired psychiatric disorder, to include PTSD, are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


REMAND

In a January 2008 letter to a senator, the Veteran reported that he had recently had a medical screening for Agent Orange at the VA medical center in West Haven, Connecticut (West Haven VAMC).  These records are not associated with the claims folder or in Virtual VA.  Virtual VA indicates that VA treatment records for the period from September 2010 to March 1, 2012 have been obtained.  Virtual VA contains a report that the Veteran had undergone an examination in August 2011, but this is not included in the record.  The 2008 Agent Orange examination report and the report of the August 2011 examination are potentially relevant to all the claims on appeal.  VA has a duty to obtain records of the reported examinations.  38 U.S.C.A. § 5103A(b),(c) (West 2002).

In the same letter the Veteran reported that he was considering applying for Social Security (SSA) disability benefits.  It is unclear whether he did so, but VA has a duty to obtain the SSA decision and any relevant supporting documents, if existent.  38 U.S.C. § 5103A; Tetro v. Gober, 14 Vet. App. 100, 108-09 (2000).

For the claimed acquired psychiatric disorder, it appears that there are outstanding Vet Center records.  A December 2007 VA PTSD screening record reflects that the Veteran sought treatment at his local Vet Center on several occasions.  

VA is deemed to have constructive knowledge of certain documents which are generated by VA agents or employees, including Vet Center records.  Bell v. Derwinski, 2 Vet. App. at 612-13.  If those documents predate a Board decision on appeal, are within VA's control, and could reasonably be expected to be part of the record, then "such documents are, in contemplation of law, before the Secretary and the Board and should be included in the record."  Id. at 613.  If such material could be determinative of the claim, a remand for readjudication is in order.  Dunn v. West, 11 Vet. App. 462, 466 (1998).  The RO/AMC must obtain the Veteran's Agent Orange screening records at the West Haven VAMC and the Vet Center records.  The issues of service connection for osteoporosis, detached retina of the right eye, bladder cancer, and a thyroid disorder, all to include as due to herbicide exposure, and an acquired psychiatric disorder, to include PTSD, are remanded to obtain these records. 

Additionally, at the May 2009 hearing, the Veteran reported seeking private psychological treatment.  There is not any private psychiatric treatment records associated with the claims folder.  VA has adopted a regulation requiring that when it becomes aware of private treatment records it will specifically notify the Veteran of the records and provide a release to obtain the records.  If the Veteran does not provide the release, VA has undertaken to request that the Veteran obtain the records.  38 C.F.R. § 3.159(e)(2) (2011). 

VA is also obliged to provide an examination or obtain a medical opinion in a claim for service connection when the record contains competent evidence that the claimant has a current disability or signs and symptoms of a current disability, the record indicates that the disability or signs and symptoms of disability may be associated with active service, and the record does not contain sufficient information to make a decision on the claim.  38 U.S.C.A. § 5103A(d); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The threshold for finding a link between current disability and service is low.  Locklear v. Nicholson, 20 Vet. App. 410 (2006); McLendon, 20 Vet. App. at 83.  The Veteran's reports of a continuity of symptomatology can satisfy the requirement for evidence that the claimed disability may be related to service. McLendon, 20 Vet. App. at 83. 

Service treatment records, dated in December 1968, reflected that the Veteran complained about anxiety symptoms during occupational training.  Service treatment records from August 1971, showed that the Veteran requested a change in work assignments due to "nervousness."  It manifested by increased alcohol consumption, insomnia, nail biting, decreased concentration, and irritability.  The examiner diagnosed situational anxiety and recommended that the Veteran be removed from his current job duties.  

The Veteran has reported stressors relating to the fear of hostile military activity while stationed in Vietnam.  He also has reported that he had been given a current diagnosis of mild PTSD and actively sought psychological treatment.   See May 2009 RO hearing.  

In sum, the evidence reveals that the Veteran has had current psychological treatment and that he complained of anxiety during service and reported in-service stressors relating to fear of hostile military activity.  An examination is needed to determine whether the Veteran has any current psychiatric disability that is related to service.  McLendon; Clemons.

Accordingly, the case is REMANDED for the following action:

1.  Take the necessary steps to obtain all records of the Veteran's Vet Center treatment, the Agent Orange screening conducted at the West Haven VAMC some time prior to January 2008, the VA examination conducted in August 2011, and any VA outpatient treatment records for the period after March 1, 2012.  

Efforts to obtain these records should continue until they are obtained; or it is reasonably certain that they do not exist or that further efforts would be futile.

2.  Ask the Veteran to provide authorizations for VA to obtain all records of private psychiatric treatment identified at the May 2009 RO hearing. 

If the Veteran fails to furnish any necessary releases, he should be advised to obtain the records and submit them to VA. 

If any requested records cannot be obtained, advise the Veteran of this fact, of the efforts made to obtain the records, and of any additional efforts that will be made with regard to the claim.

3.  Ask the Veteran to clarify whether he has applied for SSA benefits.  If he responds in the affirmative, take the necessary steps to obtain all SSA records and evidence relied upon in making those decisions.

4.  Schedule the Veteran for a VA psychiatric examination to determine whether any current psychiatric disability, including PTSD, is related to service. 

The claims folder, including this remand, must be sent to the examiner for review; consideration of such should be reflected in the completed examination report or in an addendum. 

The examiner should opine as to whether it is at least as likely as not (50 percent probability or more) that any of the Veteran's current psychiatric disabilities had their onset in service, are related to his reported in-service stressors, or are otherwise the result of a disease or injury in service. 

If the examiner finds that the Veteran meets the criteria for a diagnosis of PTSD, the examiner should specify the stressors supporting the diagnosis.  

The examiner should specifically address whether any claimed stressor regarding fear of hostile military or terrorist activity (in accordance with the revised criteria) during service in Vietnam is adequate to support a diagnosis of PTSD and whether the Veteran's symptoms are related to the claimed stressor(s). 

The examiner should specifically consider service treatment records reflecting complaints of anxiety during service and his request for change in occupational duties.  

The examiner must provide a rationale for each opinion.  I
If the examiner is unable to provide an opinion without resort to speculation, the examiner should explain why this is so and what, if any, additional evidence would be necessary before an opinion could be rendered.  The absence of evidence of treatment for psychiatric symptoms in the Veteran's service treatment records cannot, standing alone, serve as the basis for a negative opinion. 

The examiner is advised that the Veteran is competent to report his in-service duties, his symptoms and history, and such reports, including those of a continuity of symptomatology, must be specifically acknowledged and considered in formulating any opinions. 

If the examiner rejects the Veteran's reports, the examiner should provide a reason for doing so. 
 
5.  The agency of original jurisdiction (AOJ) should review the examination reports to insure that they contain the information sought in this remand; and should review the newly received evidence to see if it triggers the need for additional examinations or development.

6.  If any benefit on appeal remains denied, the AOJ should issue a supplemental statement of the case. Thereafter, the case should be returned to the Board, if in order. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).




